DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 September 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more orifices and orifices in the container must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lüchinger et al. (U.S. Patent Application Publication Number 2010/0051648; hereinafter referred to as Lüchinger). Lüchinger discloses a dispensing head for a powder or paste dosage material has a housing with an outlet opening, a bearing- and passage area, and at least one socket connected to a source container. A feeder chute is formed inside the housing. A closure shaft is in the bearing- and passage area, free to rotate about and to slide along its central longitudinal axis. The closure shaft is connected to a closure element arranged near the outlet opening. Moving the closure shaft in the axial direction controls the volume flow of the dosage material through the outlet opening. A limit stop restricts the displacement of the closure shaft along its central longitudinal axis. In the feeder chute, an opposing stop defines the closed position where the limit stop rests in direct contact against the opposing stop and the outlet opening is closed off by the closure portion of the closure element (Please see the abstract).
With respect to claim 1, Lüchinger discloses and illustrates an apparatus for testing the flow of powder and granular material through orifices comprising: a) a sample container (110) for receiving a material sample to be investigated with one or more orifices through which the material sample can flow (feeder chute 131); b) a means of moving the sample container so the material sample flows and can flow through the orifice or orifices in the container (drive mechanism 150); c) a measuring unit with a means of measuring the amount of material flowing through the orifice or orifices in the container over time (balance 192). 
With respect to claim 2, an apparatus according to claim 1 where said measuring unit consists of a sensor (load receiver 191) and a measuring circuit that measures the mass of the material sample flowing through the orifice or orifices in the sample container (a balance or scale meets the criteria of the claim as written as it would have a circuit to determine weight or mass).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lüchinger as applied to claim 1 above, and further in view of Hui et al. (U.S. Patent Application Publication Number 2004/0175832; hereinafter referred to as Hui). Hui discloses that the invention provides an apparatus and method for calibrating a dispensing system. A dispenser dispenses a controlled quantity of material into a container for receiving material. A system, preferably a vision system comprising an image capturing device and an imaging system, is adapted to capture an image of a physical dimension of a quantity of dispensed material in a given time. The physical dimension may be a width of a top surface area, a height or a cross-sectional area of the dispensed material. A calibrating system is adapted to calculate a volume of the quantity of material based upon said physical dimension (Please see the abstract).  Both references are used for dispensing systems and Hui specifically is used for calibration of a dispensing system, thus the calibration method of Hui could be used to calibrate the power dispenser of Lüchinger. 
With respect to claims 3 and 4, while Lüchinger discloses the use of a camera, the camera is not disclosed to be used in order to determine the volume of the material.  However, Hui specifically discloses the use of a camera images in order to determine material volume as specifically disclosed in paragraph [0036], thus it would be obvious to one of ordinary skill in the art to utilize the volume measurement method disclosed in Hui to help determine a volume o material that has flowed in Lüchinger since Lüchinger is actually silent with respect to material volume and only discusses material mass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



August 1, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861